Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 02, 2022

The Court of Appeals hereby passes the following order:

A22A1393. JAMES SAMUEL WIEDERKEHR v. THE STATE.

      In 2007, James Samuel Wiederkehr was convicted of statutory rape and several
counts of child molestation. Wiederkehr filed a motion for new trial, but it is not clear
from the record before us whether the trial court ever ruled on that motion. In 2009,
Wiederkehr filed a notice of appeal but no appeal was ever docketed. In 2021, the
trial court entered a consent order granting Wiederkehr an out-of-time appeal, and
Wiederkehr filed this appeal.
      The Georgia Supreme Court recently eliminated the judicially created out-of-
time-appeal procedure in trial courts. Cook v. State, ___ Ga. ___ (5) (870 SE2d 758)
(2022) (applying the holding “to all cases that are currently on direct review or
otherwise not yet final”). The trial court’s order granting the consent motion for
out-of-time appeal is hereby VACATED, and this case is REMANDED to the trial
court, which is DIRECTED to enter an order dismissing the motion for an out-of-time
appeal. See Rutledge v. State, ___ Ga. ___ (870 SE2d 720) (2022).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/02/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.